Exhibit Placement Agent Engagement Letter 2008 Dear Chairman Tong Liu, Etech Agreement Page 1 We herein confirm our agreement with you as follows: 1. Harbin Mege Union (HK) International Group and its related holding entities and joint venture affiliates (together, the “Company”) hereby engage Etech Securities, Inc. (the “ESI”) as Company’s exclusive placement agent to raise capital through a private investment in public equity (the “PIPE”) on a best effort basis for a period of twelve (12) months from 7th day of Feb, 2007 (the “Signing Date”), and which exclusive period may be extended for a further period by mutual written consent of the Company and ESI. 2. ESI accepts the engagement described in the preceding paragraph and agrees to assist Company with: a) Providing full financial consulting and advisory services on capital raise, including enterprise valuation, roadshow preparation, deal structure design, etc. b) Identifying and contacting potential investors; c) Structuring the offering and the terms of the PIPE with investors; d) Negotiating and closing the PIPE at the minimum amount of USD$3,000,000; 3. The terms and conditions set forth herein shall be and remain in effect for a period of three (3) months, being the exclusive period, from the date that the contract signed (the “Signing Date”) by Company and is terminable by either party, with or without cause, upon sixty (60) days written notice to the other; provided, however, that the provisions of paragraphs 7 through 14 and 16 shall survive for twelve (12) months following the termination hereof, whether by expiration of the term provided for herein, or by action of Company or ESI or otherwise. 4. Within ten (10) days following the Signing Date, Company shall deliver to ESI the names of all parties with whom or with which Company has had, prior to the dates hereof, contacted concerning an acquisition, divestitures, financing arrangements or other transactions (of any of the types contemplated hereby) involving Company. 5. Within ten (10) business days following the termination (for whatever reason) of the agreement set forth herein, ESI will deliver to Company a listing of all investors (the “Prospect List”) that ESI had contacted and signed NDA in regards to the PIPE. 6. Company will promptly and at its own expense, furnish to ESI all information concerning Company which ESI reasonably considers necessary or appropriate in connection with its rendering of the services described herein; Company will, promptly and at its own expense, provide ESI with access to its directors, officers, Confidential Document Initials (Company) Initials (E.S.I.) Etech Agreement Page2 employees, counsel, accountants and other advisors or consultants, as well as access to its facilities, and authorize the foregoing persons to cooperate fully with ESI in connection with its rendering of the services described by this engagement letter. 7. Company represents and warrants to ESI that all information concerning Company which is furnished by it to ESI pursuant to or in connection with the agreement set forth herein (including without limitation information provided pursuant to the preceding paragraph by Company or the persons described therein) shall be true and accurate in all material respects and not contain any untrue or inaccurate statement of a material fact, or omit to state a material fact necessary in order to make such the statements comprising such information, in light of the circumstances under which they are made, not misleading; Company understands and acknowledges that ESI will rely upon and utilize the information supplied to it by Company and the persons described in the preceding paragraph, as well as any other publicly available information concerning Company, without any independent verification or investigation of such information. 8. Neither this letter, the terms and conditions set forth herein nor said advices (verbal or written) provided to Company by ESI pursuant herein shall be made available to third parties, by public disclosures thereof or otherwise, without the prior written consent of ESI, nor may ESI be otherwise referred to publicly by Company or any of the persons described in paragraph six (6), above, without its prior written consent. 9. In as much as ESI will be acting on behalf of Company, as its exclusive agent and consultant, in rendering the services described herein, Company agrees to indemnify ESI in accordance with the indemnification provisions set forth in Appendix I attached hereto, and the parties agree to the confidentiality provisions set forth in Appendix II attached hereto, all of which are incorporated herein by this reference. These provisions will apply regardless of whether the proposed PIPE is consummated. 10. In consideration of the services to be provided by ESI under the agreement set forth herein, Company agrees to pay ESI as follows: (a) Concurrently with engagement, Company shall retain and wire to ESI a non­refundable retainer fee in amount of USD (b) Concurrently with the consummation of the PIPE, Company shall pay ESI in cash a fee equals to seven percent (7%) of the total proceeds (consideration, including but not limited to straight and structured equity and debt financings) received by Company through the PIPE. Company reserves the full right to accept or reject any proposed investment. (c) Upon the closing of the PIPE, Company will issue to ESI warrants for the purchase of an amount of the securities equals to eight percent (8%) of total Confidential Document Initials (Company) Initials (E.S.I.) Etech Agreement Page3 shares issued to the investors through the offering (the “Placement AgentWarrants”). The Placement Warrants will be exercisable at a strike price equal to one­hundred-percent (100%) of the equity purchasing price agreed by both investors and Company, and such Placement Warrants will have a term of three (3) years. ESI shall reverse the right to exercise the Placement Warrants to purchase Company’s privately held equity (the 144A shares) or Company’s publicly traded equity if Company decided to achieve a public listing in the future. (d) If, at any time within twelve (12) months following the termination or expiration of the agreement set forth herein, Company announces or enters into an agreement or letter of intent with respect to an investment which involves a party or parties included on the Prospect List described in paragraph 5 above, and such offering is thereafter consummated, Company shall pay to ESI, upon the consummation of such investment, a fee of seven percent (7%) cash of the total consideration and eight percent (8%) of Placement Agent Warrants (of total equity sold to or exercised by the investor) valid for three (3) years, which the exercise price of warrants equals to the purchase/exercise price of investors. 11. Company agrees to hire and pay for the necessary third parties (such as accounting firms, law firms, etc.) to provide necessary documentations that requested by investors prior to the consummation of the PIPE. 12. During the term of exclusivity, Company agrees not to use any other investment banking firms expect ESI to raise additional (new) capital (including debt). Company also warrants to ESI that no other broker, dealer, finder representative or other person or entity has an interest in any compensation payable to ESI in accordance with the terms of the agreement set forth herein. 13. Upon the consummation of the PIPE, ESI may, in its sole discretion and from time to time, place notices and/or advertisements in financial and other publications, at its own expense, describing its services to Company in connection with such transaction. 14. The terms of (i) the agreement set forth herein and (ii) the indemnity agreement referred to in paragraph 9, above, shall insure to the benefit of and be binding upon Company, ESI and their respective successors and assigns; nothing expressed or mentioned herein is intended or shall be construed to give any person or corporation, other than Company, ESI and their respective successors and assigns and the controlling persons (if any), officers, directors, employees, agents and counsel referred to herein and in such indemnification agreement, any legal or equitable right, remedy or claim under or in respect the agreement set forth herein or such indemnification agreement or any provision hereof or thereof. Confidential Document Initials (Company) Initials (E.S.I.) Etech Agreement Page4 15. All notices or communications relating to the agreement set forth herein shall be in writing. If sent to Company, such notices and communications shall be mailed, delivered or telegraphed and confirmed to Company at the following address: If sent to ESI, such notices and communications shall be mailed, delivered or telegraphed and confirmed to ESI at the following address: Etech Securities, Inc. 800 E.
